89 Ga. App. 54 (1953)
78 S.E.2d 561
HAGOOD
v.
DIXSON COMPANY.
34858.
Court of Appeals of Georgia.
Decided October 24, 1953.
*55 D. B. Howe, Harold L. Murphy, for plaintiff in error.
Robert A. Edwards, contra.
FELTON, J.
Assuming for the sake of argument that, as contended by the defendant in error, the original petition and the petition as amended are founded on the theory of breach of contract, the petition as amended did not allege a good cause of action for breach of contract. The contract relied on by the plaintiff was for 10,000 milk bottles and 10,000 buttermilk bottles. This was an entire and not a divisible or severable contract. Grantville Oil Mills v. Hogansville Oil Mill Co., 19 Ga. App. 411 (1) (91 S. E. 572); Smith v. Harrison, 26 Ga. App. 325 (1) (106 S. E. 191); Henderson Elevator Co. v. North Ga. Milling Co., 126 Ga. 279 (2) (55 S. E. 50); Robson & Evans *56 v. Hale & Sons, 139 Ga. 753 (1) (78 S. E. 177); Willett Seed Co. v. Kirkeby-Gundestrup Seed Co., 145 Ga. 559 (1) (89 S. E. 486). The amended petition alleged that the plaintiff shipped only 9,840 milk bottles and 7,948 buttermilk bottles. The contract for 20,000 bottles sued on was not complied with by the plaintiff by tendering only 17,788 bottles. Brunswig v. East Point Milling Co., 11 Ga. App. 9 (1) (74 S. E. 448). A material deficiency in the quantity of goods tendered and delivered under an entire contract will defeat a recovery by the seller. Frank & Meyer Neckwear Co. v. White, 29 Ga. App. 694 (3) (116 S. E. 855); Singer v. Santa Paula Commercial Co., 140 Ga. 411 (78 S. E. 1094); Maner v. Clark-Stewart Co., 33 Ga. App. 424, 425 (2) (126 S. E. 871).
The court erred in overruling the renewed general demurrer to the amended petition.
Judgment reversed. Sutton, C. J., and Quillian, J., concur.